DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 have been examined.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-2 are allowed based on the follow reasons:
 	As to claim 1, the prior art fails to disclose or suggest alone or in combination as claimed a parking assist apparatus comprising:
a first vehicle stop apparatus configured to be operated for a purpose of stopping said vehicle;
a controller configured to:
be capable of performing at least one of following controls as parking assist control, one control being for automatically parking said vehicle in a first parking position or in a second parking position, said first parking position being set on a region where parking is determined to be possible based on at least a captured image taken by said imaging apparatus and said second parking position being registered in advance using said captured image, and an other control being for assisting in parking said vehicle in said first parking position or in said second parking position, and finish said parking assist control by performing control for instructing a driver of said vehicle to operate said first vehicle stop apparatus or by controlling said first vehicle stop apparatus; and
a second vehicle stop apparatus different from said first vehicle stop apparatus configured to be operated for a purpose of stopping said vehicle, wherein when it is determined while said parking assist control is being performed that there is a malfunction in an apparatus for detecting whether or not operation of said first vehicle stop apparatus has been performed, said controller is configured to finish said parking assist control by performing control for instructing said driver to operate said second vehicle stop apparatus or by controlling said second vehicle stop apparatus; and in combination with other limitations of the base claim.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Schuller (US 2020/0290640 A1) discloses a method for carrying out a fully automatic driving process of a motor vehicle in an environment equipped with a monitoring system, Schuller does not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661